NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO LOPEZ-AGUILAR, AKA John                 No.    16-72472
Doe,
                                                Agency No. A206-784-349
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Ricardo Lopez-Aguilar, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

Lopez-Aguilar lacks good moral character under the catch-all provision of

8 U.S.C. § 1101(f). See Moran v. Ashcroft, 395 F.3d 1089, 1091 (9th Cir. 2005)

(the court lacks jurisdiction to review discretionary determinations of moral

character), overruled on other grounds by Sanchez v. Holder, 560 F.3d 1028 (9th

Cir. 2009). Lopez-Aguilar’s contentions do not amount to a colorable

constitutional claim or question of law that would invoke our jurisdiction. See

Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir. 2005) (“To be colorable

in this context, . . . the claim must have some possible validity.” (citation and

international quotation marks omitted)); Najmabadi v. Holder, 597 F.3d 983, 990

(9th Cir. 2010) (agency need not write an exegesis on every contention).

      We lack jurisdiction to consider Lopez-Aguilar’s unexhausted contention

that the agency improperly relied on the Form I-213 in its good moral character

determination. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010) (this

court lacks jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    16-72472